IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-66,260-01


EX PARTE JUAN JOSE REYNOSO




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 941651-A FROM THE

263RD DISTRICT COURT OF HARRIS COUNTY



	Per Curiam.

ORDER

 
	On June 27, 2007, we entered an order dismissing the applicant's initial application for
writ of habeas corpus as untimely under Article 11.071, Section 4 of the Texas Code of
Criminal Procedure.  Ex parte Reynoso, 228 S.W.3d 163 (Tex. Crim. App. 2007).  We do not
entertain rehearings from the denial of relief in writ applications, under Rule 79.2(d) of the
Texas Rules of Appellate Procedure.  Accordingly, the applicant has filed, not a motion for
rehearing, but a suggestion that we reconsider our initial disposition on our own initiative,
which we are authorized under the rule to do.
	In dismissing the applicant's initial writ application as untimely, our calculation was
based upon a construction of Article 11.071, Section 4(b), which provides that a 90-day
extension may be granted, to begin running "on the filing date applicable to the defendant under
Subsection (a)."  Even though the "filing date applicable to the defendant under Subsection (a)"
fell on a Saturday, we held that the 90-day extension that the applicant obtained should begin
to run on that date, according to the plain language of Subsection (a).
	In his motion suggesting that we reconsider the case on our own initiative, the applicant
argues that when one considers the application of Rule 4.1(a), his initial application was timely
filed.  This question was not briefed by the parties prior to our dismissal of the initial writ
application.
	We therefore grant rehearing on our own initiative of our order dismissing the
applicant's initial writ application, limited to the issue of how Rule 4.1(a) should apply in this
situation, and whether the applicant's initial writ application was timely filed in view of that
rule.  The parties should file their respective briefs with respect to this issue with the clerk of
this Court no later than thirty days after the date of the entry of this order. 
	IT IS SO ORDERED THIS THE 12th DAY OF SEPTEMBER, 2007.
Do Not Publish